UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.
JAIME ORTIZ,
Plaintiff,
Vs.
THE SCHOOL BOARD
OF BROWARD COUNTY, COMPLAINT

FLORIDA, a Florida
governmental entity,
Defendant.
/

 

Plaintiff, Jaime Ortiz, through his undersigned counsel, hereby files this Complaint, against
the Defendant, the School Board of Broward County, Florida; a Florida governmental entity, and/
or a political subdivision of the State of Florida, and he states as follows:

I.
JURISDICTION

1, This action is brought pursuant to Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000(e), et seg., The jurisdiction of this Court, is invoked to secure the
protection of and to redress the deprivation of rights, secured by 42 U.S.C. Section 2000(e),
et seq., against national origin discrimination in the workplace.

2. Plaintiff also brings this case under the anti-retaliation provision of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. Section 2000(e€)-3(a), which forbids employers
from retaliating, or from taking adverse personnel actions against employees, who exercise
their lawful and protected rights under Title VII.

The jurisdiction of this Court is also invoked pursuant to 28 U.S.C. Section 1343(3).
Venue is properly placed in this district, pursuant to 28 U.S.C. Section 1391(b), because it
is where all of the parties resided and where the events complained of occurred.

Plaintiff, Jaime Ortiz (“ORTIZ”), previously filed a timely charge of employment
discrimination with the Equal Employment Opportunity Commission (“EEOC”),
pertaining to a hostile work environment, based upon national origin discrimination, as
well as disparate treatment, designated by Charge No. 510-2014-05178, the federal agency,
which is responsible for investigating claims of employment discrimination; and this
charge of discrimination was filed, on or about September 14, 2014, alleging claims of
national origin discrimination; which ultimately constituted a hostile work environment
claim, as well as disparate treatment, based upon national origin discrimination.

On January 31, 2018, Plaintiff filed a complaint in United States District Court, designated
by Case No. 18-cv-60209-WPD, based on the allegations of Charge No. 510-2014-05178,
wherein, Plaintiff had claimed that he was subjected to a hostile work environment, based
upon national origin discrimination; as well as disparate treatment, also based upon
national origin discrimination.

The District Court case, designated by Case No. 18-cv-60209-WPD, was litigated
throughout calendar year 2018, until the District Court entered an award of summary

judgment, in favor of the Defendant, on both claims, the a hostile work environment claim,
10.

Lt,

based upon national origin discrimination; as well as disparate treatment claim, based upon
national origin discrimination.

However, on August 9, 2019, the Eleventh Circuit Court of Appeals, partially reversed the
District Court’s prior award of summary judgment; and remanded the hostile work
environment claim, based upon national origin, to the District Court for trial.

On October 8, 2019, the jury in the District Court case, designated by Case No. 18-cv-
60209-WPD, entered a verdict in favor of the Plaintiff on the hostile work environment
claim, based upon the Plaintiff's national origin.

On January 17, 2018, Plaintiff filed another Charge of Discrimination with the Equal
Employment Opportunity Commission, designated by Charge No. 510-2018-01985,
claiming that he was subjected to national origin discrimination and retaliation, due to
being subjected to a Broward County School Board internal investigation, based upon an
alleged theft of school property; and the United States Department of Justice, Civil Rights
Division entered a Right to Sue Memorandum on January 31, 2020.

On February 11, 2019, Plaintiff filed an additional Charge of Discrimination with the Equal
Employment Opportunity Commission, designated by Charge No. 510-2019-02278,
claiming that he was subjected to unlawful and impermissible retaliation, since he was
discharged from his position with the School Board of Broward County, on January 10,
2019, without any reasonable business justification, and the United States Department of

Justice, Civil Rights Division entered a Right to Sue Memorandum on January 31, 2020.
12.

13.

14.

15.

The Plaintiff has complied with all administrative prerequisites, which are necessary to file
a law suit, pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000(e), ef seg., in that he filed an appropriate charge(s) of discrimination, within
the applicable time frames, and hence, he has exhausted all pertinent administrative
procedures.

On January 31, 2020, the United States Department of Justice, Civil Rights Division
entered a Right to Sue Memorandum, with regard to the prior investigation, in Charge No.
510-2018-01985, previously undertaken by the Miami District Office of the Equal
Employment Opportunity Commission, providing the Plaintiff with ninety (90) days in
which to file a civil action with the district court. [See, the United States Department of
Justice’s Right to Sue Memorandum, attached hereto, as EXHIBIT A].

On January 31, 2020, the United States Department of Justice, Civil Rights Division
entered a Right to Sue Memorandum, with regard to the prior investigation, in Charge No.
510-2019-02278, previously undertaken by the Miami District Office of the Equal
Employment Opportunity Commission, providing the Plaintiff with ninety (90) days in
which to file a civil action with the district court. [See, the United States Department of
Justice’s Right to Sue Memorandum, attached hereto, as EXHIBIT B].

Plaintiff has initiated this action within ninety (90) days of his receipt of the two Right to

Sue Letters, which had been previously issued by the United States Department of Justice.
16.

17.

18.

19.

Therefore, Plaintiff is fully authorized to file this action at this juncture, within the district
court; and he has complied with all conditions precedent to the filing of suit in the federal
district court.

Il.
PARTIES

Plaintiff, Jamie Ortiz (hereinafter, referred to as, “ORTIZ”), was previously employed by
Defendant herein, as an Auto Truck Mechanic, for the Defendant’s Transportation
Department; he began his employment in April of 2000, and he was terminated from his
employment on January 10, 2019, and furthermore, at all material times herein, he was a
resident of Pembroke Pines, Broward County, Florida.

Defendant, the School Board of Broward County, Florida (hereinafter, referred to as, the
“SCHOOL BOARD,” or as, the “Employer”), is a Florida Governmental entity, a pollical
subdivision of the State of Florida; and it operates and administers public schools, in
Broward County, Florida; through its responsible management officials; and it is
responsible for administering personnel policies and procedures, including those personnel
policies and procedures regarding the termination of employment, as well as those
governing workplace policies and procedures pertaining to employment discrimination and
harassment.

Defendant, the SCHOOL BOARD, is an, “employer,” within the purview of Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000(e), et seq., since it

employed in excess of fifteen (15) employees, within the relevant time period, herein.
20.

21.

Doe

Ps

24.

Defendant, the SCHOOL BOARD, is an, “employer,” within the purview of Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000(e), et seq., and it has an
affirmative legal obligation, to undertake responsible and remedial measures when
confronted with allegations of discrimination and harassment, when such conduct is
perpetrated by its subordinate employees, managers and or supervisors.

Defendant, the SCHOOL BOARD, is an, “employer,” within the purview of Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000(e) 3(a), and as such, the
Defendant has an obligation to refrain from retaliating, or from taking adverse personnel

actions against employees, who exercise their lawful and protected rights under Title VII.

III.
FACTUAL ALLEGATIONS

Plaintiff is of Hispanic/Puerto Rican national origin; and he has been employed as an Auto-
Truck Mechanic for the Defendant’s Transportation Department, since on or about April
3, 2000, until his termination from employment, on January 10, 2019.

On August 17, 2017, Plaintiff, along with numerous co-workers, including Bill Coyne;
Oscar Penenora; and Tom Dorman, complained to SCHOOL BOARD Foreman Dennis
Freemeyer, about the continuing workplace discrimination, perpetrated by SCHOOL
BOARD Acting Manager, Tony Welch (“WELCH”), as against the Plaintiff.

Specifically, WELCH made numerous discriminatory comments about the Plaintiff's
national origin in the workplace; he consistently disparaged the Plaintiff on the basis of his

national origin in the workplace; and furthermore, for example, WELCH would repeatedly
25.

26.

Zi

28.

29.

state to the Plaintiff, “I am going to get rid of all of the ‘dirty Puerto Ricans,”” furthermore,
WELCH provided the Plaintiff with less desirable work assignments, solely based upon
disparate treatment, in short, based solely on his national origin.

This internal complaint of discrimination, made by the Plaintiff, against WELCH, resulted
in the imposition of an adverse employment action, in that on December 15, 201 7, Plaintiff
was informed by WELCH, that he (Plaintiff), was being subjected to a disciplinary
investigation, initiated by the SCHOOL BOARD’s Special Investigation Unit (“SIU”),
which was allegedly based on the Plaintiffs purported falsification of vehicle maintenance
records and the theft of SCHOOL BOARD property.

WELCH was present when Plaintiff received notice of the investigation, which was
presented by Special Investigative Unit Police Officer Edward Costello.

On December 22, 2017, ORTIZ was transferred out of his position with the Central Area
Vehicle Maintenance Division.

The opening of the SIU investigation followed the entry of a Letter of Determination by
the Miami District Office of the Equal Employment Opportunity Commission, on
September 26, 2017, finding that there was reasonable cause to believe that the SCHOOL
BOARD indeed violated Title VII of the Civil Rights Act of 1964, as amended, by
subjecting Plaintiff to a hostile work environment, primarily during calendar year 2014.
Specifically, the SIU Investigation, which was initiated on December 15, 2017; and
completed on September 25, 2018, focused on the Plaintiff's alleged inappropriate conduct

and fraud, claiming that ORTIZ falsified SCHOOL BOARD maintenance records and that
30.

31.

32.

33.

34.

he inappropriately obtained SCHOOL BOARD items and or property, while working at
the Central Area Vehicle Maintenance Division.

The SIU Investigation also triggered a criminal investigation, which was undertaken by the
Broward County State Attorney’s Office; and that office took sworn statements from
numerous SCHOOL BOARD Vehicle Maintenance Department employees.

On January 24, 2018, Special Investigative Unit Police Officer Edward Costello
(“COSTELLO”) met with Assistant State Attorney David Schulson (“SCHULSON?”), to
provide an update on the SCHOOL BOARD investigation; furthermore, on March 16,
2018, WELCH and COSTELLO; met with SCHULSON; and they were told that the State
Attorney’s Office would be assigning an Assistant State Attorney, to investigate the
SCHOOL BOARD’s disciplinary allegations against the Plaintiff, as part of a criminal
investigation.

The SIU Investigation, acting with WELCH as the principal complainant, made false
assumptions, on how Vehicle Maintenance Department employees typically perform their
work, and these inappropriate assumptions, ultimately led to the filing of false disciplinary
allegations against ORTIZ.

The SIU Investigation also misrepresented the statements of witnesses, as further evidence
of retaliatory animus against the Plaintiff, in an effort to falsely establish inappropriate and
or unlawful workplace conduct.

The fact that ORTIZ may have ordered bus parts, or requested that supervisors or other

mechanics order parts, which he initially thought were necessary, but were in fact, not

8
oo.

36.

ai.

38.

39,

ultimately placed on buses, does not show or imply any wrongdoing, on ORTIZ’S part; but
rather, this is merely a judgment call, which is part of an inspection job.

For the ordering of basic parts for buses, such as oil, a work order is prepared; and the
employee who ordered the part, proceeds to the parts counter; typically, ORTIZ and his
co-workers would complete approximately seven bus inspections during a normal work
day.

Non-supervisory employees may keep track of certain parts, such as oil for the buses;
however, other parts, such as oil filters, are specifically tracked by management and or
supervisory employees.

WELCH, in effect, spearheaded the investigation with SIU, he was the complainant in the
investigation and he seemingly directed the course and nature of the SIU investigation; and
he also would sit in, with the SIU Investigator(s), on the various investigative interviews,
including the Plaintiff's interview, during the course and progress of the discipljnary
personnel investigation.

On January 31, 2018, Plaintiff filed suit in federal district court, in the district court case
designated by Case No. 18-cv-60209-WPD; based upon allegations of disparate treatment,
due to national origin allegations; as well as a claim of a hostile work environment, based
upon pervasive and regular predicate acts of national origin discrimination.

The district court case, designated by Case No. 18-cv-60209-WPD, was litigated in the

district court, against the SCHOOL BOARD, throughout calendar year 2018.
40.

41.

While the federal court litigation progressed, the Defendant continued to prosecute false
disciplinary allegations against the Plaintiff, based on an alleged theft of SCHOOL
BOARD property; and due to these disciplinary allegations, which constituted predicate
retaliatory conduct, Plaintiff was wrongfully and unjustifiably discharged from his
employment with the SCHOOL BOARD on January 10, 2019.

The following protected activity, expressed and exhibited by ORTIZ, ultimately resulted

in the termination of the Plaintiff from his employment:

(a) Plaintiffs internal complaint of employment discrimination, initiated and
communicated to SCHOOL BOARD supervisory personnel, on or about August 17,
2017;

(b) The filing of an additional charge of employment discrimination with the Miami
District Office of the Equal Employment Opportunity Commission, by the Plaintiff, in
Charge No. 510-2018-01985 (January 17, 2018);

(c) Plaintiff's continued opposition to the internal SIU disciplinary investigation, initiated
on or about December 17, 2017;

(d) Plaintiffs continued litigation of the district court case, against the SCHOOL BOARD,
designated by Case No. 18-cv-60209-WPD, throughout calendar year, 2018; and his
measured steps in the prosecution of his case, in the district court litigation, against the

SCHOOL BOARD.

10
42.

43,

44.

45.

46.

47.

COUNT I
(NATIONAL ORIGIN DISCRIMINATION, VIOLATION OF TITLE VI)

Plaintiff restates and re-avers the allegations contained within Paragraphs 1-41 of the
Complaint, as if fully set forth herein.

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000(e)-2(a), et
seq., prohibits an employer from making employment decisions, or from taking any
personnel action, affecting the terms, conditions, and privileges of one’s employment,
based upon national origin classifications, considerations, or national origin based, reasons.
The Plaintiff is a Hispanic male, and he possessed the requisite qualifications and skills to
perform the job functions, as an Auto Truck Mechanic, within the Defendant’s
Transportation Division, located in Oakland Park, Broward County, Florida.

Despite Plaintiff's job qualifications, he was consistently and regularly subjected to
discrimination and or harassment by Defendant’s management, specifically WELCH,
based upon his national origin.

WELCH provided Plaintiff with undesirable job assignments, based upon impermissible
disparate treatment, due to his national origin.

In addition to being constantly subjected to offensive, national origin-based comments by
Defendant’s supervisory personnel, which was severe and pervasive, ORTIZ was subjected
to adverse employment actions, by being subjected to an internal SIU investigation;

without any viable business reason and or justification.

11
48.

49.

50.

As a direct and proximate result of the Defendant’s unlawful acts, ORTIZ has suffered
great and irreparable economic harm and other associated losses.

The Defendant Employer failed to take appropriate remedial measures to end the unlawful
and discriminatory disparate treatment.

Moreover, as a further result of the Defendant’s unlawful national origin-based conduct,
the Plaintiff has been compelled to retain undersigned counsel and he has incurred fees and
costs.

WHEREFORE, the Plaintiff, JAMIE ORTIZ, respectfully requests that this Court
enter judgment against the Defendant, the SCHOOL BOARD OF BROWARD COUNTY,
and find that the Defendant indeed violated Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e-2(a), for engaging in an unlawful act of disparate
treatment, and order the following additional relief:

A) Award the Plaintiff actual damages, including appropriate amounts of back pay and
front pay, as well as compensatory damages;

B) Award the Plaintiff his costs and a reasonable attorney’s fee;

C) Enjoin the Defendant from continuing its discriminatory practices; and

D) Grant any and all appropriate relief, which the Court deems to be just, proper, and

equitable.

12
Dis

52.

33.

54.

Jo.

COUNT II
(VIOLATION OF TITLE VII, WORKPLACE RETALIATION)

Plaintiff restates and re-avers the allegations contained within Paragraphs 1-41 of the
Complaint, as if fully set forth herein.

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000(e)-2(a)
contains an anti-retaliation provision, forbidding employers from retaliating, or from taking
an adverse personnel action against employees, who exercise their lawful and protected
rights under Title VII.

Section 2000(e)-2(a) of Title VII of the Civil Rights Act of 1964, as amended, reads as
follows:

It shall be an unlawful employment practice for an employer to discriminate against any of
its employees . . . because he or she has opposed any practice made an unlawful
employment practice by this subchapter, or because he has made a charge, testified,
assisted, or participated in any manner in an investigation, proceeding or hearing under this
subchapter.

Beginning on or about August 17, 2017, Plaintiff had complained internally to SCHOOLL
BOARD management, about acts of workplace discrimination, which ultimately resulted
in the initiation of a baseless SIU investigation, on or about December 15, 2017.

By complaining internally about discrimination, and through a continuation of the district
court litigation process, ORTIZ had a reasonable belief that the Defendant had engaged in
unlawful conduct, in violation of Title VII of the Civil Rights Act of 1964, as amended,

when he alleged that she had been subjected to predicate acts of retaliation, in contravention

of principles of equal employment opportunity, such as, being subjected to an internal SIU

13
56.

57.

58.

59.

baseless investigation, which had no factual foundation, effectively precluding him, from
performing his essential job functions as an Auto-Truck Mechanic, for the organization.
By making internal complaints of discrimination in the workplace, ORTIZ had a reasonable
belief that the Defendant had engaged in unlawful conduct, in violation of Title VII of the
Civil Rights Act of 1964, as amended, when management subsequently engaged in
predicate acts of retaliation, such as, subjecting him to a factually baseless SIU
investigation; and this predicate act of retaliation undermined Plaintiff's status as an
employee for the Defendant, and such actions effectively precluded him from performing
his essential job functions as an Auto-Truck Mechanic for the organization.

Moreover, Plaintiff made additional formal complaints of employment discrimination,
filed with the Miami District Office of the Equal Employment Opportunity Commission,
Charge No. 510-2018-01985 (January 17, 2018), and Charge No. 510-2019-02278
(February 11, 2019), which was the proximate cause of further impermissible retaliatory
conduct by the Defendant.

The predicate retaliatory conduct of the Acting Manager, WELCH, was inconsistent with
fundamental principles of equal employment opportunity, including, but not limited to
retaliating against employees, such as the Plaintiff, who make bona fide internal complaints
of employment discrimination.

WELCH also exhibited his retaliatory conduct, by becoming an active participant in the

on-going SIU investigation.

14
60.

61.

62.

63.

As a direct and proximate result of the unlawful acts of the Defendant, in implementing
predicate acts of retaliation, Plaintiff has suffered great and irreparable economic harm,
compensatory damages, and other associated losses.
Moreover, as a further result of Defendant’s unlawful retaliatory conduct, Plaintiff has been
compelled to retain counsel and he has incurred attorney’s fees and costs.
WHEREFORE, Plaintiff, JAIME ORTIZ, respectfully requests that this Court enter
judgment against the Defendant, the SCHOOL BOARD OF BROWARD COUNTY; and
find that the Defendant violated Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000(e)-2(a), and order the following additional relief:

A) Award the Plaintiff actual damages, including appropriate amounts of back pay,

front pay, as well as compensatory damages;
B) Award the Plaintiff his costs and a reasonable attorney’s fee;
C) Enjoin the Defendant from continuing its discriminatory practices; and

D) Grant any and all appropriate relief, which the Court deems to be Just, proper and

equitable.
COUNT III
(VIOLATION OF TITLE VII, TERMINATION, AS A FORM
RETALIATION)

Plaintiff restates and re-avers the allegations contained within Paragraphs 1-41 of the
Complaint, as if fully set forth herein.
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000(e)-2(a)

contains an anti-retaliation provision, forbidding employers from retaliating, or from taking

15
64.

65.

an adverse personnel action against employees, who exercise their lawful and protected

rights under Title VII.

Section 2000(e)-2(a) of Title VII of the Civil Rights Act of 1964, as amended, reads as

follows:

It shall be an unlawful employment practice for an employer to discriminate against any of

its employees . . . because he or she has opposed any practice made an unlawful

employment practice by this subchapter, or because he has made a charge, testified,
assisted, or participated in any manner in an investigation, proceeding or hearing under this
subchapter.

The following protected activity, participated in by ORTIZ, tultimately resulted in the

termination of the Plaintiff from his employment:

(a) Plaintiff's internal complaint of discrimination, initiated on or about August 17,
2017;

(b) Plaintiff's continued opposition to the SIU internal disciplinary investigation,
initiated on or about December 17, 2017;

(c) The filing of two additional charges of employment discrimination with the Miami
District Office of the Equal Employment Opportunity Commission, by the Plaintiff, in
Charge No. 510-2018-01985 (January 17, 2018),

(c) Plaintiff's continued good faith litigation, in the district court national origin/hostile

work environment case, designated by Case No. 18-cv-60209-WPD, throughout calendar

year 2018; and his measured steps in the district court litigation, against the SCHOOL

BOARD.

16
66.

67.

68.

69.

70.

While the federal court litigation progressed, through the discovery process, the SCHOOL
BOARD, continued to prosecute false disciplinary allegations against the Plaintiff, based
on an alleged theft of SCHOOL BOARD property; and due to these disciplinary
allegations, which constituted predicate retaliatory conduct, Plaintiff was wrongfully and
unjustifiably discharged from his employment with the SCHOOL BOARD on J anuary 10,
2019.

WELCH also exhibited his retaliatory conduct, by becoming an active participant in the
on-going SIU investigation.

The predicate retaliatory conduct of the SCHOOL BOARD management, was inconsistent
with fundamental principles of equal employment opportunity, including, but not limited
to retaliating against employees, such as the Plaintiff, who make bona fide internal
complaints of employment discrimination; and or who exhibit protected activity, by
participating in the on going court litigation process.

As a direct and proximate result of the unlawful acts of the Defendant, in implementing
predicate acts of retaliation, Plaintiff has suffered great and irreparable economic harm,
compensatory damages, and other associated losses.

Moreover, as a further result of Defendant’s unlawful retaliatory conduct, Plaintiff has been
compelled to retain counsel and he has incurred attorney’s fees and costs.
WHEREFORE, Plaintiff, JAIME ORTIZ, respectfully requests that this Court enter

judgment against the Defendant, the SCHOOL BOARD OF BROWARD COUNTY; and

17
find that the Defendant violated Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. Section 2000(e)-2(a), and order the following additional relief:

A) Award the Plaintiff actual damages, including appropriate amounts of back pay,

front pay, as well as compensatory damages;

B) Award the Plaintiff his costs and a reasonable attorney’s fee;

C) Enjoin the Defendant from continuing its discriminatory practices; and

D) Grant any and all appropriate relief, which the Court deems to be just, proper

and equitable.

Demand for Jury Trial

The Plaintiff demands trial by jury of all issues so triable.

18

Respectfully submitted,

Mark J. Berkowitz, P.A.

Attorney for Plaintiff

One Ten Tower

110 S.E. 6" Street

Suite 1700

Ft. Lauderdale, Florida 33316

(954) 527-0570 Telephone

(954) 281-5881 Telecopier

E-Mail: labor@markjberkowitz.com
Fla. Bar No. 369391

/s/ Mark J. Berkowitz
By: Mark J. Berkowitz
Dated on this 9" day of April, 2020.

19

Bruce D. Raticoff

Law Offices of Bruce D. Raticoff
Co-counsel for Plaintiff

The Advocate Building

315 S.E. 7" Street

Suite 300

Ft. Lauderdale, Florida 33301
(954) 253-9501 Telephone

(954) 253-9501 Cell

E-mail: permas53@gmail.com
Fla. Bar No. 282847

/s/ Bruce D. Raticoff
By: Bruce D. Raticoff

Daniel R. Aaronson

Benjamin, Aaronson, Edinger &
Patanzo, P.A.

Co-counsel for Plaintiff

1700 E. Las Olas Blvd.

Suite 202

Ft. Lauderdale, Florida 33301
(954) 779-1700 Telephone
(954) 779-1771 Telecopier

E-mail: danaaron@bellsouth.net

Fla. Bar. No. 314579

/s/ Daniel R. Aaronson
Daniel R. Aaronson
